DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/29/2022 has been entered.  Claims 1-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16-18 in the reply filed on 08/29/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Govaerts (US 2003/0118765 A1).

Regarding claim 1, Govaerts discloses a fluoroelastomer which is cured [0053].  The fluoropolymer is a substantially amorphous polymer [0051].  The fluoropolymer is provided with one or more cure sites the comprise a halogen capable of participating in a peroxide cure reaction, including bromine or iodine [0054].  Suitable organic peroxides are those which generate free radicals at curing temperatures [0065].  Another component which is usually included in a cure composition based on an organic peroxide is a coagent composed of a polyunsaturated compound which include triallyl cyanurate, triallyl isocyanurate, triallyl trimellitate, tri(methylallyl)isocyanurate, tris(diallylamine)-s-triazine, triallyl phosphite, N,N-diallyl acrylamide, hexallyl phosphoramide, N,N,N’,N’-tetrallyl malonamide, N,N’-m-phenylenebismaleimide, diallyl phthalate [0066].  According to the original specification, a Type II coagent refers to multifunctional polyunsaturated compound, which are known in the art and include allyl-containing cyanurates, isocyanurates, and phthalates [0037].  Reaction of the fluoropolymer layer to the substrate may further be carried out by exposure of the fluoropolymer layer and substrate to actinic radiation, e.g. UV radiation.  If a photoinitiator is included in the substrate and/or fluoropolymer layer, bonding may be effected through the use of UV radiation [0089].  Therefore, it is optional to include a photoinitiator in the fluoropolymer layer.  
Regarding claim 2, Govaerts discloses carbon black in the fluoropolymer composition [0083].  
Regarding claims 5-6, Govaerts discloses copolymers include copolymers of vinylidene fluoride (VDF); examples include VDF-HFP, TFE-P, VDF-TFE-HFP, VDF-TFE-PVE, or E-TFE-PVE which are partially fluorinated [0051].
Regarding claim 7, Govaerts discloses the fluoropolymer of the fluoropolymer layer may have a fully fluorinated backbone [0042].
Regarding claim 8, Govaerts discloses 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; dicumyl peroxide; dibenzoyl peroxide; or di[1,3-dimethyl-3-(t-butylperoxy)butyl] carbonate as organic peroxides [0065].
Regarding claim 9, Govaerts discloses tri(methylallyl) isocyanurate as a coagent [0066].
Regarding claim 10, Govaerts discloses the coagents can be added in an amount equal to 0.1 and 10 parts per hundred parts fluoropolymer [0066].
Regarding claim 11, Govaerts discloses bonding a fluoropolymer to a substrate [0001]. 
Regarding claim 13, Govaerts discloses peroxides and Type II coagents as disclosed in the original specification.  It would be expected that at least one of them absorbs a wavelength of the actinic radiation, absent objective evidence to the contrary. 
Regarding claim 16, Govaerts discloses generally about 1-3 parts of peroxide per 100 parts of fluoropolymer is used [0065].
Regarding claim 19, Govaerts discloses other fillers are optional [0083].  As shown in the Examples, no silica is used.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govaerts (US 2003/0118765 A1).
Regarding claim 1, Govaerts discloses a fluoroelastomer which is cured [0053].  The fluoropolymer is a substantially amorphous polymer [0051].  The fluoropolymer is provided with one or more cure sites the comprise a halogen capable of participating in a peroxide cure reaction, including bromine or iodine [0054].  Suitable organic peroxides are those which generate free radicals at curing temperatures [0065].  Another component which is usually included in a cure composition based on an organic peroxide is a coagent composed of a polyunsaturated compound which include triallyl cyanurate, triallyl isocyanurate, triallyl trimellitate, tri(methylallyl)isocyanurate, tris(diallylamine)-s-triazine, triallyl phosphite, N,N-diallyl acrylamide, hexallyl phosphoramide, N,N,N’,N’-tetrallyl malonamide, N,N’-m-phenylenebismaleimide, diallyl phthalate [0066].  According to the original specification, a Type II coagent refers to multifunctional polyunsaturated compound, which are known in the art and include allyl-containing cyanurates, isocyanurates, and phthalates [0037].  Reaction of the fluoropolymer layer to the substrate may further be carried out by exposure of the fluoropolymer layer and substrate to actinic radiation, e.g. UV radiation.  If a photoinitiator is included in the substrate and/or fluoropolymer layer, bonding may be effected through the use of UV radiation [0089].  Therefore, it is optional to include a photoinitiator in the fluoropolymer layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date to add the photoinitiator only in the substrate layer in order to improved bonding.
Regarding claim 2, Govaerts discloses carbon black in the fluoropolymer composition [0083].  
	Regarding claims 3-4, Govaerts discloses the amount of bromine or iodine contained in the fluoropolymer is between 0.001 and 5% with respect to the total weight of the fluoropolymer which overlaps the claimed range [0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 		
Regarding claims 5-6, Govaerts discloses copolymers include copolymers of vinylidene fluoride (VDF); examples include VDF-HFP, TFE-P, VDF-TFE-HFP, VDF-TFE-PVE, or E-TFE-PVE which are partially fluorinated [0051].
Regarding claim 7, Govaerts discloses the fluoropolymer of the fluoropolymer layer may have a fully fluorinated backbone [0042].
Regarding claim 8, Govaerts discloses 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; dicumyl peroxide; dibenzoyl peroxide; or di[1,3-dimethyl-3-(t-butylperoxy)butyl] carbonate as organic peroxides [0065].
Regarding claim 9, Govaerts discloses tri(methylallyl) isocyanurate as a coagent [0066].
Regarding claim 10, Govaerts discloses the coagents can be added in an amount equal to 0.1 and 10 parts per hundred parts fluoropolymer [0066].
Regarding claim 11, Govaerts discloses bonding a fluoropolymer to a substrate [0001]. 
Regarding claim 13, Govaerts discloses peroxides and Type II coagents as disclosed in the original specification.  It would be expected that at least one of them absorbs a wavelength of the actinic radiation, absent objective evidence to the contrary. 
Regarding claim 16, Govaerts discloses generally about 1-3 parts of peroxide per 100 parts of fluoropolymer is used [0065].
Regarding claim 19, Govaerts discloses other fillers are optional [0083].  As shown in the Examples, no silica is used.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Govaerts (US 2003/0118765 A1) as applied to claim 11 above in view of Kuwajima (US 2016/0288461 A1).
Regarding claim 12, Govaerts discloses the method as shown above in claim 11.  Govaerts discloses the layers of the multi-layer article can be prepared in the form of thin films [0092].
	However, Govaerts does not disclose the fluoropolymer layer has a dried thickness from at least 10 microns to at most 300 microns.  Kuwajima teaches the fluororubber layer may have any thickness, and the thickness thereof is preferably 100 m or greater which overlaps the claimed range and would be expected to have similar properties [0174].  Kuwajima is concerned with laminates in which a fluororesin layer and a fluororubber layer are firmly bonded [0008].  The fluororubber layer is preferably a peroxide-vulcanizable fluororubber [0040].  Govaerts and Kuwajima are analogous art concerned with the same field of endeavor, namely bonding of a fluoropolymer layer to a substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the thickness with the range as per the teachings of Kuwajima, and the motivation to do so would have been as Kuwajima suggests thickness are suitable for fluororubber layers [0174].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Govaerts (US 2003/0118765 A1) as applied to claim 1 above in view of Jing (US 2003/0049455 A1).
Regarding claim 17, Govaerts discloses the method as shown above in claim 1.
	However, Govaerts does not disclose during the exposure to actinic radiation, the composition is exposed to temperatures no higher than 250°C.  Jing teaches a multi-layer structure including a fluoropolymer bonded to a substrate is prepared by exposing a bonding composition to actinic radiation, such as ultraviolet radiation, with optional heating [0004].  Therefore, the temperature would be standard temperature of 25°C which is within the claimed range.  The surface of the substrate may be treated with the bonding composition and the treated surface of the substrate may be contacted with a surface of the fluoropolymer [0007].  Govaerts and Jing  are analogous art concerned with similar technical difficulty, namely bonding of a fluoropolymer layer to a substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention expose a bonding of the substrate to the fluoropolymer layer at standard temperature as per the teachings of Jing, and the motivation to do so would have been as Jing suggests such temperature is suitable for bonding the substrate to the fluoropolymer layer under actinic radiation.  Furthermore, in respect to convenience and cost, no heat would desired.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Govaerts (US 2003/0118765 A1) as applied to claim 1 above in view of Fukunaga (CA 2115970 C).
Regarding claim 18, Govaerts discloses the method as shown above in claim 1.
	However, Govaerts does not disclose the composition is exposed to actinic radiation in an environment substantially free of oxygen.  Fukunaga teaches primary vulcanization and secondary oven heating can be conducted in vacuum or in inactive gas such as carbon dioxide gas, helium gas, argon gas or nitrogen gas.  In primary vulcanization and/or secondary heating, radiations can also be utilized.  If desired ultraviolet-light irradiation can be employed in a crosslinked rubber (P9).  Govaerts is concerned with peroxide crosslinked fluororubber compositions (Abstract).  Govaerts and Fukunaga are analogous art concerned with similar technical difficulty, namely actinic or UV radiation of fluoroelastomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an oxygen free environment for actinic radiation as per the teachings of Fukunaga, and the motivation to do so would have been as Fukunaga suggests such methods are suitable for crosslinking.  Side reactions would also be reduced with the absence of oxygen.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang (US 11,248,117 B2) teaches a curable composition comprising an amorphous fluoropolymer having an iodine, bromine and/or nitrile cure site; a peroxide cure system comprising a peroxide and a Type II coagent; and a photoinitiator.
CA 1277067 C discloses a fluoroplastic resin dispersion is modified by the addition of a fluoroelastomer latex (Abstract).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767